IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE PARENTAL                            No. 69706
                     RIGHTS AS TO M.M.; M.M.; H.M. AND
                     Z.M., MINORS.

                     MANUEL MAGDALENO,
                                                                                    FILED
                                        Appellant,                                  MAR 0 4 2016
                                  vs.                                             TRACE K. LINDEMAN
                     CLARK COUNTY DEPARTMENT OF                                CLERK
                                                                               BY
                                                                                           PREME COURT
                                                                                      •
                     FAMILY SERVICES,                                               DEPUTY CLERK

                                        Respondent.
                                      ORDER DISMISSING APPEAL
                                 This is an appeal from an order denying a motion for new trial
                     in an action for termination of parental rights. Eighth Judicial District
                     Court, Family Court Division, Clark County; Frank P. Sullivan, Judge.
                     Appellant is proceeding in pro se.
                                 Our review of the documents submitted to this court pursuant
                     to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                     appeal appears to be untimely filed under NRAP 4(a) because it appears
                     that it was filed more than thirty days after service of written notice of
                     entry of the judgment or order.      See NRAP 4(a)(1); NEAP 26(c). An
                     untimely notice of appeal fails to vest jurisdiction in this court. See Healy
                     v. Volkswagenwerk Aktiengesellschaft,    103 Nev. 329, 331, 741 P.2d 432,
                     433 (1987). Accordingly, we conclude that we lack jurisdiction, and we
                                 ORDER this appeal DISMISSED.


                                                                         J.
                                             Douglas


                     Cherry
SUPREME COURT
       OF
     NEVADA

(C)) 1947A 417097,
                                                                                            Ho -01093
                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Manuel Magdaleno
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2